Title: From Abigail Smith Adams to Catherine Nuth Johnson, 31 July 1811
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



My dear Madam
Quincy July 31 1811

yours of July 21, I received by the last Mail I was just going to ask the cause of your long Silence, when your Letter arrived and fully explaind it to me. I regrret that it arose from so many painfull causes, but our Lot is a Checkerd one. I have had a Share of late my dear Sister, whose Life I despared when I wrote last to you, Still Survives, for some little time We flatterd ourselves that She would recover, but a most distressing Cough and loss of appetite, with a very Soar Mouth, have Succeeded her other complains untill exhausted Nature appears Sinking under the accumulated Burden. I am with her as often and constant as I am able and feel, but little inclination to attend to the wordy warfare of contending parties.
Mr Smith like his Brother pamphlet writers “will fret, and Strut his Hour upon the Stages” and then I hope be heard no more. he will not bear away any Laurels—altho he has furnished fuel for the disorganizers. The great Body of the people are with the government, and will Support it, “peacebly if they can, forcibly if they must” I wish however the Nonintercourse removed and permission given to the Merchants to arm their vessels and defend them. Frigates instead of Gun Boats, would have given us protection and Secured, us from many insults which we have borne too tamely.
With respect to the person you Name as the only one, of whom it is Said mr Madison thinks formidable against him, he may rely upon it, he will never suffer himself to be a rival Candidate—No. No my dear Madam, the Lader of Ambition mounts not so high. That mr has in his own State, many persons who think highly of his tallents, and respect his abilities, I will know, and believe mr Hamiltons information correct, but one Swallow makes no Summer. I also know that he is held in high estimation by many respectable Characters throughout the Union, but neither Father or Mother Would give a Single vote to place him in the Station you allude to, if they certainly knew that their vote would accomplish the object. I Love him too well to See him tortured, and I despair of Seeing the Wisest Head and the purest Heart, protected from insult & injury whilst our presses are Suffer’d to groan under the licentious libelings of British hirelings, and American Tories. Foreign Emissaries are employed by both France and England to divide and Set us at variance, and we are fools enough to be danced upon their wins—and to Echo their Slanders—dissapointed ambitions and vicious American join in the Chorus—
I never See the Man in the Almanack. Stuck all over with darts, but what I think he is an emblem of a president of the united States, and no Man has more of my compassion and commisiration, than he who Stands upon the giddy height of the pinnacle.
I rejoice in the Success of mr Pope. I think him an able and an honest Man—and Such we want—
Poor mr Hellen. I am grieved for him—he held Life by a Slender thread indeed. My kind regards to him to Mrs Buchanan, Mrs Boyed and Mrs Pope. I hope her dear little Girl is quite recoverd. I am rejoiced to learn that Adelade has regaind her Health. Miss Smith is with me and thanks you for remembring her desires to be presented to all the Ladies. My Daughter Smith and Caroline are both here upon a visit—they have been absent three years and a half—Mrs Smith desires to be kindly rememberd to you—
I last Night received Letters from Russia. o my dear Madam. I must fear we Shall not see them this year. I believe Mrs Adams is not in a Situation to go to Sea Mr Adams Says, “I have at present no expectation of returning home the next Summer—indeed it is doubtfull whether in any event, I should find it possible. I Say this because you may perhaps expect us.” there is not any other circumstance which would have induced him to have written thus positively. this Letter is of 28 of Febry before he heard or rather before his appointment took place—but if that is the case, as I have always feared it might be, I do not see how he can undertake such a voyage—
if you have any Letters containing any intelligence of the kind, pray let me know it, as this has cast a great damp upon my Spirits. I Shall continue to write by every opportunity untill I hear from them, after the receit of Letters from us. I do not think it best to Say any thing upon the Subject abroad. you may hint it to Mrs Madison when you see her, as I am certain he would not thus Strongly have exprest himself if an impediment of this kind had not been in the way—
Pray do not refrain from communicating your intelligence, altho I express Some infidelity with respect to it
I do not build upon the New Mission—I wish well to the Nation, but I know their pride & their injustice We have felt, and their wisdom is not from above. it is neither gentle or peaceabl. Let us be just, and we shall not be miserable
My paper draws to a close, and my thread / is Spun quite long enough for me to add / only my Love and affection
A Adams